Case 2:19-cr-00011-JRG-RSP Document 2 Filed 10/16/19 Page 1 of 4 PageID #: 2

                                                                                  FILED
                                                                                U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF TEXAS
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS                            OCT 1 6 2019
                             MARSHALL DIVISION
                                                                           BY
UNITED STATES OF AMERICA                                  S' D DEPUTY
                                              §
                                              §
v.                                            §          No. 2:19-CR-/
                                              §
BEAU DANIEL MERRYMAN                          §
                                      INDICTMENT

THE UNITED STATES GRAND JURY CHA GES:

                                        Count One

                                                   Violation: 18 U.S.C. § 842(p)(2)(A)
                                                   (Distribution of Information Relating to
                                                   Explosives and Destructive Devices)

       Beginning no later than September 10, 2019, and continuing thereafter through the

date of this indictment, in Cass County, in the Eastern District of Texas, Beau Daniel

Merryman knowingly distributed by any means information pertaining to, in whole or in

part, the manufacture and use of an explosive and destructive device, namely detailed

instructions for constructing pipe bombs, with the intent that the information be used for,

and in furtherance of, an activity that constitutes a federal crime of violence, including 18

U.S.C. § 844(f) (use of explosives to damage and destroy federal property) and 18 U.S.C.

§ 1366 (destruction of an energy facility).

       In violation of 18 U.S.C. § 842(p)(2)(A).
Case 2:19-cr-00011-JRG-RSP Document 2 Filed 10/16/19 Page 2 of 4 PageID #: 3




            NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                 Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461

       As the result of committing the foregoing offense alleged in this indictment, the

defendant herein shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C)

and28 U.S.C. §2461:

       1. any property constituting, or derived from, and proceeds the defendant
             obtained, directly or indirectly, as the result of such violation(s); and

       2. any of the defendant s property used, or intended to be used, in any manner
              or part, to commit, or to facilitate the commission of, such violation(s).

       Substitute Assets:
             If any of the property described above as being subject to forfeiture, as a
             result of any act or omission of the defendant:

               (a) cannot be located upon the exercise of due diligence;
               (b) has been transferred or sold to, or deposited with a third person;
               (c) has been placed beyond the jurisdiction of the court;
               (d) has been substantially diminished in value; or
               (e) has been commingled with other property which cannot be
                      subdivided without difficulty;

               it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek
               forfeiture of any other property of the defendant up to the value of the
               above forfeitable property, including but not limited to all property, both
               real and personal owned by the defendant.




Indictment - Pa e 2
Case 2:19-cr-00011-JRG-RSP Document 2 Filed 10/16/19 Page 3 of 4 PageID #: 4




        By virtue of the commission of the offense alleged in this indictment, any and all

interest the defendant has in the above-described property is vested in the United States

and hereby forfeited to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 28

U.S.C. §2461.

A TRUE BILL




D te:                                                    GRAND JURY FOREPERSON


JOSEPH D. BROWN
UNITED STATES ATTORNEY
                      /


L. Frink Coan, Jr.
Assistant United States Attorney
Bar No. 170966 (Georgia)
110 N. College, Suite 700
Tyler, Texas 75702
(903) 590-1400
(903) 590-1439 Fax




Indictment - Page 3
Case 2:19-cr-00011-JRG-RSP Document 2 Filed 10/16/19 Page 4 of 4 PageID #: 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

UNITED STATES OF AMERICA §
                                       §
y.        §           No.      2:19-CR-
                                       § Judge
BEAU DANIEL MERRY AN §

                             NOTICE OF PENALTY

                                  COUNT ONE

VIOLATION: 18 U.S.C. §§ 842(p)(2)(A) and 844(a)(2)

PENALTY: Imprisonment of not more than 20 years; a fine not to
                     exceed $250,000; a term of supervised release of not
                                more than three years.

SPECIAL ASSESSMENT: $100.00




Indictment - Page 4
